Decree affirmed. This is an appeal from a decree of the Probate Court framing a jury issue in the matter of the alleged will of the late George P. Walker. The only issue ordered to be framed was the “fraud or undue influence” of Marion E. Walker, widow of the deceased and the proponent of the will. A hearing was held upon written statements of counsel for the contestants and counsel for the proponent of expected evidence. The principles of law governing the framing of jury issues have been stated so frequently that there is no need for extended citations. Morin v. Morin, 328 Mass. 33, 34. We have examined the statements of expected evidence and, after giving due weight to the decision of the probate judge, we conclude that there was no error in framing the issue. Tarricone v. Cummings, 340 Mass. 758, 763.